Citation Nr: 0832145	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
Type 2 for purposes of accrued benefits.

2.  Entitlement to service connection for intestinal cancer 
for purposes of accrued benefits.

3.  Entitlement to service connection for lung cancer for 
purposes of accrued benefits.

4.  Entitlement to service connection for chloracne for 
purposes of accrued benefits.

5.  Service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served on active duty in the US Navy from August 
1966 to September 1975.  The appellant is the veteran's 
surviving spouse.  This claim comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
rendered by the Manila, the Republic of the Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died on April [redacted], 2005.  A report of private 
hospitalization shows that he was admitted for pneumonia and 
died during his stay.  An August 2005 rating decision and 
January 2006 Statement of the Case, which denied service 
connection for the cause of death, notes the "death 
certificate" under the evidence.  Similarly, Report of Death 
of an American Citizen Abroad reflects that the veteran died 
in April 2005 from respiratory arrest as certified by Dr. AA, 
"per the death certificate with registry no. [redacted]."  
Notwithstanding the above references to a death certificate, 
none is associated with the claims file.  Clearly, a death 
certificate exists and a copy should be associated with the 
claims folder prior to consideration of the claims.

The record includes a DD-214 noting the award of a combat 
action ribbon and  a July 15, 1967 commendation medal placing 
the veteran at Chu Lai.  It is not clear whether the AOJ has 
accepted either.

Accordingly, the case is REMANDED for the following action:

1.  A copy of the veteran's death 
certificate should be associated with the 
claims folder.

2.  The AOJ shall prepare a document that 
clearly establishes whether the July 15, 
1967 commendation noting service in Chu Lai 
is valid.  The AOJ shall prepare a 
determination as to whether the veteran was 
awarded the combat action ribbon (see DD 
214 dated between 1968 and 1975).

3.  After the above action has been 
completed, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




